Memorandum. The Local Law (Buffalo City Charter, § 411) authorizing the council to “ submit to the electors of the city for determination by them ” at an election “any * * * questions * * * upon which the council has power to act ” is a valid statute and does not, in terms, violate the specifications of article IX of the New York Constitution, or the legislative implementation of the Home Rule provisions of the Constitution. This charter provision, enacted in 1927, stems in substantial part from an amendment to the earlier Buffalo charter enacted in 1920 by the Legislature. The resolution of the council submitting the question to the voters is in literal conformity with section 411. It submits a question for determination concerning which the council has power to act. In view of the historical development in New York of methods by which powers of local government may be exercised and the rather widespread use of referenda related to those powers as part of a developing growth of modern local government, it ought not to be held on this record that the challenged resolution is invalid as an abdication of local legislative responsibility.
The order should be affirmed, without costs.